QUINN, Associate Judge.
Although several errors are assigned, some having no support in the record and others bordering on contempt, the sole question presented is whether appellant was a roomer or a tenant. The trial court found that he was a roomer, thus entitling appel-lees to bring summary proceedings1 against him without giving the thirty-day-notice required by Code Section 45904.2
As we have stated several times recently, our function in a case such as this is to determine whether in law the evidence is; sufficient to sustain the finding. We have carefully considered the record and conclude there was ample basis for the finding. We are not persuaded that we should reject it and substitute another favorable to appellant.
Affirmed.

. Code 1951, 11-735 (Supp. VII). Davis v. Francis Scott Key Apartments, D.C.Mun.App.1958, 140 A.2d 188. Compare Tamamian v. Gabbard, D.C.Mun.App. 1947, 55 A.2d 513.


. See generally, Cavalier Apartments Corp. v. McMullen, D.C.Mun.App.1959, 153 A.2d 642.